Judgment, Supreme Court, New York County (James A. Yates, J), rendered November 22, 2002, convicting defendant, after a nonjury trial, of attempted murder in the first degree (three counts), robbery in the first degree (two counts), attempted robbery in the first degree (two counts), attempted sexual abuse in the first degree, and assault in the first degree, and sentencing him to an aggregate term of 25 years to life, unanimously affirmed.
Defendant’s claim that counsel was ineffective for not persuading him to plead guilty and, instead, pursuing an insanity defense is not reviewable on direct appeal as it is based on matters outside the record (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
We perceive no basis for reducing the sentence. Concur— Tom, J.R, Saxe, Friedman, Gonzalez and McGuire, JJ.